Citation Nr: 1218582	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected chronic, lumbosacral strain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This matter was previously before the Board in September 2010.  In that decision, the Board remanded the issue of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Pursuant to a September 2010 Board Remand during this appeal and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected back disability.

2.  The evidence of record reflects that the Veteran's service-connected back disability results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.

CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling, but not higher, for service-connected back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In September 2010, the Board denied a schedular evaluation in excess of 40 percent disabling for his back disability.  However, as mentioned above, VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).

The Board is an appellate body.  See 38 U.S.C.A. § 7104.  As such, the U.S. Court of Appeals for Veteran's Claims (Court) has held that the Board does not have authority to assign an extraschedular evaluation in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  That authority has been delegated by the Secretary to the Director, Compensation and Pension Service, who is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).

Pursuant to the Board's September 2010 Remand, the RO referred this matter for extraschedular consideration to the Director of the Compensation and Pension Service.  In an April 2011 Administrative Review, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted in this case.

Statute provides that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or their dependents.  38 U.S.C.A. § 511(a).  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decision on such appeals shall be made by the Board.  Id.

The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected back disability.  The question of whether an extraschedular rating is warranted for the Veteran's back disability has been subject to a decision by the agency of original jurisdiction.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

In deciding the Veteran's increased evaluation claim, the Board must consider the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

As mentioned above, the Veteran is currently rated at 40 percent disabling for his back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  During the Travel Board hearing in June 2010, when questioned by the undersigned, the Veteran admitted that because of the pain to his back, he is able to sleep only three hours per night.  The Veteran stated, "I'd get all these pillows and I'd turn this way, and lay down in the bed and then I'd get up and [the pain] wakes me up.  I can't lay on my side.  It has to be on my back, or nothing."  Hearing transcript at 14.

In August 2008, the Veteran was afforded a VA examination of his joints.  The examination report indicated that the Veteran experienced two to three flare-ups per year, lasting five to nine days each time.  These flare-ups were described as "severe."  The examiner indicated that the Veteran has "marked limitation of motion in the lumbar spine" and that the "limitation of motion with pain would prevent the [Veteran] from performing his [former] occupation as a production manager as he would be required to do considerable walking and be on his feet for most of the day."

The examiner also concluded that the Veteran's back disability would also prevent him from being qualified for light occupation, which is described as "capable of ambulating frequently."  The examiner noted that the Veteran has marked limitation of walking capabilities on the basis of his back condition.  As the Veteran would be required to sit for an extended period of time to do paperwork as a production manager, his back disability would prevent him from qualifying in the category of a sedentary occupation.  The examiner also indicated that the Veteran would not be capable of a medium or heavy occupation as he would not be able to lift the requisite weight minimums.

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is competent to testify that he suffers from pain and that the pain results in severe lack of sleep, ambulatory difficulties aided by a walker, dependency on his daughter, and overall impairment of daily functioning.  Furthermore, the Board finds that these statements are credible as they are consistent throughout the treatment records, Board hearing, and VA examination report.

This evidence tends to show that the Veteran's back disability results in pain with difficulties in ambulation, chronic sleep difficulties, and impairment in daily functioning not necessarily contemplated by the rating schedule.  Hence, a rating higher than that contemplated by the rating schedule is warranted.

While the rating schedule sets out relatively objective criteria for rating disabilities of the spine, and, in general, for rating most disabilities, there is no similar objective criteria for determining the percentage to be awarded on an extraschedular basis.

The guiding principle, as gleaned from 38 C.F.R. § 3.321(b), is that the rating should "accord justice."  Consistent with that principle, the Board has weighed the facts in this case and determined that an evaluation of 50 percent, but no higher, is warranted for the Veteran's back disability.  This is the full rating to be assigned for this disability.

Essentially, the Board has awarded the Veteran the next highest percentage that is available under the rating schedule for the Veteran's back disability to consider the problems the Veteran uniquely has with this disability.  In doing so, the Board has considered that while the schedular criteria for a disability rating in excess of 40 percent is not warranted (adjudicated in the September 2010 Board decision), the Veteran's back disability does have an exceptionally disabling effect particularly on his abilities to ambulate and sleep due to pain, causing a fifty percent reduction in the Veteran's ability to function.  This disabling effect, in turn, has impaired the Veteran's ability to perform some light, medium, and heavy occupations, particularly his problems with sleep.

In this regard, as discussed in the September 2010 Board decision, in a report of contact from December 2009, the Veteran clarified that he was not continuing a claim for TDIU.  Given that the Veteran's claim for TDIU was readjudicated by the RO in an April 2009 rating decision and the Veteran clarified that he was not pursuing an appeal of the April 2009 denial of TDIU, the Board emphasizes that the issue of TDIU is not before the Board at this time.  Therefore, even with consideration of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), this issue is not before the Board at this time.

The Board must also note that the Veteran is not entirely impaired by his back disability, thus warranting a 50 percent rating, but no higher.  Indeed, in the August 2008 VA examination, the examiner noted that the Veteran was able to walk 25 to 30 yards with a cane and that bed rest, ice, and massage helped to relieve his pain due to flare-ups, to an extent, providing evidence against the claim for a higher evaluation. 

Simply stated, the Veteran has pain as a result of his back disability as manifested by the severe flare-ups, chronic sleep loss, and ambulation difficulties, the impact of which causes impairment not foreseen in the general VA rating schedule, but not a totally disabling problem or a problem that can be considered to be more than a 50 percent disability.  In this regard, as found by the Board in the prior decision, the Veteran does not meet the 60 percent criteria.

Balancing the effect of the Veteran's exceptional situation and the impact on his daily life against his available options, the Board finds that a 50 percent evaluation accords justice in this case.  To award the Veteran an evaluation higher than 50 percent for his back disability would result in overcompensation as the evidence does not reflect that the Veteran's back disability completely or totally incapacitates him.

Also, the Board has reviewed all evidence of record and finds that a rating higher than 50 percent disabling is not warranted for any period of time on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Finally, this decision required application of the reasonable doubt standard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  In other words, the Board has already resolved any reasonable doubt in the Veteran's favor in arriving at an evaluation of 50 percent disabling for his back disability.  Here, the Board concludes that there is no reasonable doubt that a rating higher than 50 percent may be warranted.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extraschedular basis.  Indeed, the Veteran's representative submitted a Post-Remand Brief in April 2012 and accurately included the criteria necessary in substantiating a claim for an increased rating on an extraschedular basis.  As such, the Veteran had actual knowledge of the provision governing general rating considerations in exceptional cases and had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Indeed, the Board remanded this matter to the RO in September 2010 for referral of the claim to the Director of Compensation and Pension Service.  The Director's April 2011 Administrative Review is associated with the claims file.

Significantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to a 50 percent evaluation, but no higher, is granted for the Veteran's back disability, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


